NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1086
                                       ___________

                        SANDRA LORENA ARIETA-LOPEZ;
                      DIEGO RODRIGO ARIETA-RODRIGUEZ,
                                          Petitioners
                                     v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                    (Agency Nos. A099-663-559 and A208-885-625)
                          Immigration Judge: John B. Carle
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   October 7, 2022

          Before: HARDIMAN, SHWARTZ, and NYGAARD, Circuit Judges

                            (Opinion filed: November 9, 2022)
                                      ___________

                                        OPINION*
                                       __________



NYGAARD, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Sandra Arieta-Lopez and her minor son petition for review of the Board of

Immigration Appeals’ (BIA) final order of removal, arguing that the BIA erred by finding

that her proposed social group was not cognizable. Because Arieta-Lopez failed to

exhaust one claim and her other arguments lack merit, we will dismiss in part and deny in

part the petition for review.

                                          I.

       Arieta-Lopez, a native and citizen of El Salvador, entered the United States in

2006 and was subsequently removed pursuant to a removal order in January 2010. She

and her minor son, also a native and citizen of El Salvador, then entered the United States

again in January 2016. The Department of Homeland Security (DHS) reinstated Arieta-

Lopez’s 2010 removal order. After she claimed a fear of returning to El Salvador, an

asylum officer conducted a reasonable fear interview and determined that Arieta-Lopez

did not have a reasonable fear of persecution or torture. She requested review of that

determination before an Immigration Judge (IJ), who vacated the decision and placed

Arieta-Lopez in “withholding-only” proceedings. DHS also placed the minor son into

removal proceedings by filing a Notice to Appear, charging him with inadmissibility

under 8 U.S.C. § 1182(a)(6)(A)(i) as an alien present in the United States without being

admitted or paroled.

       Although Arieta-Lopez was not eligible to seek asylum, see Cazun v. Att’y Gen.,

856 F.3d 249, 251 (3d Cir. 2017) (noncitizens “subject to reinstated removal orders are

ineligible to apply for asylum”), she sought withholding of removal and protection under

the Convention Against Torture (CAT). The minor son filed an application for asylum,

                                               2
withholding of removal, and relief under CAT. The applications were denied, finding,

among other things, that Arieta-Lopez did not identify a cognizable particular social

group, and she and her son were ordered removed to El Salvador. They appealed to the

BIA.

       The BIA affirmed the IJ’s decision. The BIA agreed that Arieta-Lopez’s proposed

particular social group lacked immutability, particularity, and social distinction, was not

persuaded that being a bank teller is fundamental to her identity in El Salvador, and

concluded that her proposed group is impermissibly circularly defined by the harm

experienced or feared. The BIA also concluded that even if the group were cognizable,

there was no clear error in the IJ’s finding that Arieta-Lopez did not establish a nexus

between the harm she feared and a protected ground. As she did not meet her burden for

withholding of removal, her appeal was dismissed.1 The BIA also dismissed the minor

son’s appeal, finding that he presented “no meaningful arguments” contesting the IJ’s

denial of his claims and as such “waived” those issues.2 Arieta-Lopez petitions for

review.

                                          II.3


       1
          The BIA also concluded that Arieta-Lopez and her son waived any challenge to
the IJ’s denial of their claims for CAT protection because they presented “no meaningful
arguments” challenging the IJ’s denial of the claims. AR 3 n.2, 303. Their failure to raise
the issue before the BIA constituted a failure to exhaust the issue, so we lack jurisdiction
over the CAT claim. 8 U.S.C. § 1252(d)(1); Lin. v. Att’y Gen., 543 F.3d 114, 126 (3d Cir.
2008).
        2
          The minor son does not challenge the BIA’s conclusion that he waived his
challenge to the denial of his claims for asylum and withholding of removal.
        3
          We have jurisdiction to review the BIA’s decision under 8 U.S.C. § 1252(a)(1).
We may consider both the BIA and the IJ’s opinions “to the extent the BIA deferred to or
                                             3
       The BIA correctly concluded that Arieta-Lopez has not shown that she is a

member of a cognizable particular social group. The only substantive challenge before us

is to the BIA’s denial of Arieta-Lopez’s claim for withholding of removal. Arieta-Lopez

argues that the BIA overlooked the law and evidence by holding that her proposed

particular social group lacked immutability, particularity, and social distinction.

       “[T]he Attorney General may not remove an alien to a country if the Attorney

General decides that the alien’s life or freedom would be threatened in that country

because of the alien’s race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1231(b)(3)(A). Arieta-Lopez argues that her particular

social group, “El Salvadoran professional women subjected to extortion who have access

to large sums of money and/or have perception of one who has access to large sums of

money,” entitles her to withholding of removal. To sustain a claim for withholding of

removal based on membership in a particular social group, Arieta-Lopez must show that

her proposed group is “(1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the society in

question.” Chavez-Chilel v. Att’y Gen., 20 F.4th 138, 146 (3d Cir. 2021) (internal

quotation marks and citation omitted). She must “establish by a ‘clear probability’ that

[her] life or freedom would be threatened in the proposed country of deportation.”



adopted the [IJ’s] reasoning.” Mendoza-Ordonez v. Att’y Gen., 869 F.3d 164, 169 (3d Cir.
2017) (internal quotation marks and citation omitted). We review the BIA’s legal
conclusions de novo. Id. We “decide the petition only on the administrative record” and
“the administrative findings of fact are conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.” 8 U.S.C. § 1252 (b)(4)(A)-(B).
                                               4
Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir. 2003) (internal quotation marks and

citation omitted). Finally, she must prove that persecution would be “because of” her

group membership—the nexus requirement. See Gonzalez-Posadas v. Att’y Gen., 781

F.3d 677, 684–85 & n.6 (3d Cir. 2015).

       Though her Arguments heading asserts that the BIA erred by finding a lack of

immutability, particularity, and social distinction, Arieta-Lopez’s brief focuses most

clearly on immutability. Of course, lack of particularity and social distinction, which

Arieta-Lopez does not meaningfully challenge, are dispositive of her claim. Regardless,

the argument that her proposed social group is immutable is not supported by the record

because she has not shown that her occupation is a fundamental aspect of her identity.

Compare Mwembie v. Gonzales, 443 F.3d 405, 415 (5th Cir. 2006) (“Because [petitioner]

can change her employment, which is not fundamental to her identity or conscience, she

does not belong to a ‘social group’ of government employees.”), with Plancarte Sauceda

v. Garland, 23 F.4th 824, 834 (9th Cir. 2022) (“[Petitioner] cannot avoid compulsion by

the cartel simply by changing jobs, because even if she ceased employment as a nurse,

she would still be a nurse. . . . The cartel targeted [petitioner] precisely because of her

specialized nursing skills.”). Thus, we are unable to conclude that the record compels

reversal of the BIA’s opinion. As a result, withholding of removal is not warranted.

       We need not reach Arieta-Lopez’s additional arguments because her failure to

establish membership in a cognizable group is dispositive of her claim.

                                           III.



                                              5
      For the foregoing reasons, we will dismiss in part and deny in part the petition for

review.




                                            6